Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEES:

DOMINEE M. FLORENCE                               GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  KATHY BRADLEY
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana
                                                                                FILED
                                                                            Mar 16 2012, 9:16 am
                              IN THE
                                                                                    CLERK
                    COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




DOMINEE M. FLORENCE,                              )
                                                  )
       Appellant,                                 )
                                                  )
              vs.                                 )      No. 93A02-1109-EX-867
                                                  )
REVIEW BOARD OF THE INDIANA                       )
DEPARTMENT OF WORKFORCE                           )
DEVELOPMENT and                                   )
KINDRED NURSING CENTERS LTD PTR,                  )
                                                  )
       Appellees.                                 )


                     APPEAL FROM REVIEW BOARD OF THE
              INDIANA DEPARTMENT OF WORKFORCE DEVELOPMENT
                              Case No. 11-R-4055



                                        March 16, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

      Dominee M. Florence appeals the decision of the Review Board of the Indiana

Department of Workforce Development (“Review Board”) in favor of Kindred Nursing

Centers Ltd. Ptr. (“Kindred”) on her claim for unemployment benefits.         However,

because of Florence’s numerous and substantial violations of the Indiana Rules of

Appellate Procedure, we do not reach the merits of her appeal.

      We dismiss.

                      FACTS AND PROCEDURAL HISTORY

      Florence was terminated from her employment with Kindred in April 2011, and

she sought unemployment insurance benefits. On July 15, a claims deputy of the Indiana

Department of Workforce Development determined that Florence was not discharged for

just cause and was eligible for unemployment insurance benefits. Kindred appealed that

determination, and the administrative law judge (“ALJ”) assigned to the case scheduled a

telephonic hearing.   The ALJ determined that Florence had not filed her telephone

number with the Department as instructed, so the ALJ proceeded with the telephonic

hearing without Florence. At the conclusion of the hearing, the ALJ overturned the

decision of the claims deputy and found that Florence was discharged for just cause and

was, therefore, ineligible for unemployment insurance benefits. Florence appealed that

decision, and the Review Board affirmed the ALJ’s decision denying benefits. This

appeal ensued.




                                            2
                             DISCUSSION AND DECISION

       It is well settled that a litigant who chooses to proceed pro se will be held to the

same rules of procedure as trained legal counsel and must be prepared to accept the

consequences of her action. Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App.

2004). The purpose of the Appellate Rules, especially Rule 46, is to aid and expedite

review, as well as to relieve the appellate court of the burden of searching the record and

briefing the case. Id. We will not consider an appellant’s assertion on appeal when she

has failed to present cogent argument supported by authority and references to the record

as required by the rules. Id. “If we were to address such arguments, we would be forced

to abdicate our role as an impartial tribunal and would instead become an advocate for

one of the parties.” Id. “This, clearly, we cannot do.” Id.

       Here, Florence did not file an appendix, in violation of Indiana Appellate Rule

49(A). Further, Florence’s appellate brief does not include a table of authorities, a

statement of the issues, or a statement of the case. See Ind. Appellate Rule 46(A)(2), (4)

and (5). But the most egregious violations of Appellate Rule 46 occur in the statement of

the facts and argument sections of Florence’s brief. Florence does not include a single

citation to the record in either her statement of the facts or argument sections, and she

does not cite to a single authority in her argument section. See Ind. Appellate Rule

46(A)(6) and (8).

       Again, we will not become an advocate for Florence on appeal. Given the lack of

citations to either the record or authorities in her brief, we are unable to review Florence’s

appeal. Although we prefer to dispose of cases on their merits, where an appellant fails


                                              3
to substantially comply with the Indiana Rules of Appellate Procedure, then dismissal of

the appeal is warranted. Hughes v. King, 808 N.E.2d 146, 147 (Ind. Ct. App. 2004).

Here, Florence’s failure to comply with the Appellate Rules is not a mere technical

violation but makes it virtually impossible for us to address her appeal on the merits.

       Dismissed.

ROBB, C.J., and VAIDIK, J., concur.




                                             4